108 Ga. App. 317 (1963)
132 S.E.2d 811
DUCKETT
v.
THE STATE.
40318.
Court of Appeals of Georgia.
Decided September 16, 1963.
Wm. H. Burke, for plaintiff in error.
*318 NICHOLS, Presiding Judge.
The evidence adduced showed that the automobile had stalled in traffic and at an intersection and would not start, and that some ten or twelve people then pushed the automobile around the corner where it continued to roll, with the defendant guiding, down the street until it stopped in a parking lot. While there was no evidence adduced that the defendant had been driving when the automobile stalled, there was evidence of the defendant's intoxicated condition as well as his failure to possess an operator's license. The sole question for decision is whether evidence that an automobile started in motion from outside force when continued to be operated after such force is removed is operated or driven so as to render one guiding such vehicle guilty of violating Code Ann. § 68-1625 if he is under the influence of intoxicants at the time.
In Harris v. State, 97 Ga. App. 495 (103 SE2d 443), it was held that one under the influence of intoxicants who guides an automobile, unable to move under its own power, down a street is guilty of violating Code Ann. § 68-1625, supra, and under such decision the verdict of guilty was authorized in the present case and the trial court did not err in overruling the motion for new trial based on the usual general grounds only.
Judgment affirmed. Frankum and Jordan, JJ., concur.